ICJ_059_NuclearTests_NZL_FRA_1973-06-22_ORD_01_NA_08_EN.txt. DISSENTING OPINION OF JUDGE [GNACIO-PINTO

[Translation]

I am opposed to the Order made this day by the Court, granting New
Zealand the same interim measures of protection as were granted Aus-
tralia a few hours before on this same date, in the Jatter’s case against
France.

My opposition to the present Order is based on the same considerations
as I have already expounded at length in my dissenting opinion in the
first Nuclear Tests case (Australia v. France). | am therefore voting
against it as 1 voted against the first Order, in the case of Australia v.
France.

But before going farther, | venture to observe that the Court ought
from the beginning to have pronounced a joinder of the two cases, as
some judges had moreover requested.

For in fact, in the two requests for interim measures presented by the
two States, Australia and New Zealand, there is more than a mere
analogy between the two claims. They have indeed the same object,
namely to secure from the Court an indication that “‘the French Government
should avoid nuclear tests causing the deposit of radio-active fall-out” on
the territory (emphasis added):

(1) of Australia;
(2) of New Zealand, the Cook Islands, Niue or the Tokelau Islands.

There is therefore identity as to the object of the claim; the litigant cited
as respondent, France, is also identical; finally there is, as nearly as
makes no difference, an identity in the terms employed in the requests.

That being so, I think that there was every reason to order a joinder
and to pronounce upon the two States’ requests for the indication of
interim measures in one and the same Order.

For that reason I am also voting against the Order made today by the
Court in respect of the New Zealand request, and for the rest of the
arguments I would adduce in support of my dissenting opinion in the
present case, I will confine myself to referring to those I have already put
forward in the case of Australia v. France.

But I wish to take this opportunity of modifying somewhat, in regard
to New Zealand, what I said about the nuclear tests carried out by the
United Kingdom at Maralinga in Australia in the years 1952-1957.

The same reasoning that I followed in order to deny that Australia was
entitled to put forward its claims is likewise valid where New Zealand is

32
NUCLEAR TESTS (DISS. OP. IGNACIO-PINTO) 164

concerned. It is also necessary to refer in this connection to the tests
carried out by the United Kingdom at Christmas Island—-thermonuclear
explosions, what is more—at a distance of 1,200 miles from the Tokelau
Islands, under New Zealand administration.

If therefore New Zealand considered that the United Kingdom was
acting acceptably in carrying out tests at Christmas Island, it is not
entitled to request that the French Government be prevented from
exploding nuclear devices at a site some 1,400 miles from New Zealand.

And so far as the effects of radio-activity are concerned—a subject on
which there is such eagerness to sensitize public opinion—, it is interesting
to note the following passage, taken from page 18 of New Zealand and
Nuclear Testing in the Pacific by Nigel S. Roberts, Lecturer in Political
Science, University of Canterbury, a work published at Wellington in
1972 by the Institute of International Affairs, of which Mr. Allan Martyn
Finlay, Attorney-General of New Zealand and counsel for his country in
the present case, is the Vice-President:

“Before French testing began, a special report was presented to the
Prime Minister and then to the House of Representatives in an
attempt to assess the health hazards to New Zealand, as well as to
other Pacific areas, from the proposed French tests of nuclear
weapons. The report concluded that:

‘Testing of nuclear weapons up to the present time does not and
will not present a significant health hazard to the people of New
Zealand or the Pacific Territories with which it is associated. The
proposed French tests will add fractionally but not significantly
to the long-lived fall-out in these areas. The general levels of such
radio-active contamination in the Southern hemisphere will
remain below those already existing in the Northern hemisphere.
... For New Zealand the chance of significant levels of contamina-
tion being reached is even more unlikely than for the islands in the
Pacific.’ ” (Emphasis added.)

If that could be the unequivocal opinion of the experts in an undisputed
official report addressed to the New Zealand Prime Minister and House
of Representatives, that confirms my conviction that this second Nuclear
Tests case is also political in character. Hence I remain strongly opposed
to the Order indicating the interim measures requested by New Zealand.
In making it, the Court has exceeded its competence and it should have
rejected that request.

(Signed) L. IGNACIO-PINTO.

33
